EXHIBIT 10.1
 
 
FIRST AMENDMENT
 
TO THE
 
FAIRPORT SAVINGS BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT
AGREEMENT
DATED JULY 30, 2010
FOR
KEVIN MARONEY


THIS FIRST AMENDMENT is entered into this 7th day of October, 2011, by and
between FAIRPORT SAVINGS BANK (the “Bank”), a savings association located in
Fairport, New York, and KEVIN MARONEY (the “Executive”).


WHEREAS, the Bank and the Executive executed the Supplemental Executive
Retirement Agreement on July 30, 2010 (the “Agreement”);


WHEREAS, Article 8.1 of the Agreement provides that the Agreement may be amended
upon mutual consent of the parties thereto; and


WHEREAS, the parties now desire to amend the Agreement for the purpose of
increasing the Normal Retirement Benefit from Thirty Thousand Dollars ($30,000)
to Forty Thousand Dollars ($40,000);


NOW, THEREFORE, it is agreed by and between the Bank and the Executive as
follows:
Article 2.1.1 of the Agreement shall be amended and replaced as follows:


2.1.1  Amount of Benefit. The annual benefit under this Section 2.1 is Forty
Thousand Dollars ($40,000).


IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date indicated above.


EXECUTIVE:
 
BANK:
   
FAIRPORT SAVINGS BANK
           
/s/ Kevin Maroney
 
/s/ Dana C. Gavenda
Kevin Maroney
 
By:  Dana C. Gavenda
   
Title:  President and CEO


